PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/558,344
Filing Date: 14 Sep 2017
Appellant(s): Trottet et al.



__________________
Aaron J. Morrow
Registration No. 55,819
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (US 2015/0044334).
Regarding claims 1, 2, 10 and 14-20, Walther et al. disclose a process for making an extruded protein product, having oriented fibers imparting a substantially meat-like structure, comprising the steps of: (a) combing a non-animal protein component and water in an extruder, to obtain an proteinaceous composition  (i.e. feeding an extruder barrel with water and plant protein –[0022], [0041]-[0042], ); (b) adding lipid, wherein the lipid includes fat or oil, to the proteinaceous composition through an additive port (i.e. injecting) in a transitional apparatus, prior to the elongated die ([0068]) (c) extruding the proteinaceous composition through the elongated die comprising a cooling apparatus, (i.e. cooling die- [0038],[0057],[0059]), to obtain an extruded protein product.
Here, the transitional apparatus is considered part of the extruder barrel.  
Walther et al. disclose the composition may comprise a carbohydrate component (i.e. starch or purified grain, flour ([0045]).  Walther et al. disclose the carbohydrate component is a suggested additive and does not disclose any criticality to the specific amount used.   
Walther et al. disclose wherein the non-animal protein is soy protein isolate, soy protein concentrate or gluten ([0042]).

While Walther et al. does not disclose the precisely claimed amount of plant protein and water, in the case where the claimed ranges overlap or lie inside ranged disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). 
While Walther et al. disclose adding lipid, the reference is silent with respect to the amount.  One of ordinary skill in the art would have been motivated to adjust, in routine processing, the amount of lipid added in the extrusion process, to obtain a desired flavor, texture and nutritional profile in the resulting extruded plant protein product. 
Regarding claim 3, Walther et al. disclose all of the claim limitations as set forth above.  Walther et al. disclose wherein the proteinaceous composition comprises a flavoring agent ([0045]).
Regarding claim 4, Walther et al. disclose all of the claim limitations as set forth above.  While Walther et al. disclose flavoring, the reference is silent with respect to amount.  However, one of ordinary skill in the art before the effective filing date of the present application would have found it obvious to adjust, in routine processing, the amount of flavoring to add to the proteinaceous composition to obtain a desired flavor profile without effecting the textural properties of the extrudate (i.e. oriented fibers).  
Regarding claim 5, Walther et al. disclose all of the claim limitations as set forth above.  Given Walther et al. disclose flavoring, since claim 3 only requires flavoring and/or filler, the limitation of claim 5 is satisfied. 
claim 7, Walther et al. disclose all of the claim limitations as set forth above. Walther et al. disclose wherein the proteinaceous composition is made by combining the moisture and plant protein component in the extruder (a stream of proteinaceous composition can be produced using an extruder –[0047],[0048],[0085]/Example 1)
Regarding claim 9, Walther et al. disclose all of the claim limitations as set forth above.  Walther et al. disclose wherein the injection of the lipid is through a port wherein the port can be in the channel of the die or prior to the channel of the die ([0062],[0068]).  Given Walther et al. disclose an additive port prior to the channel of the die or within the channel of the die, it necessarily follows the addition of lipid would occur within the second half of the total length of the extruder barrel.
Regarding claim 11, Walther et al. disclose all of the claim limitations as set forth above.  Walther et al. disclose wherein the oil includes sunflower oil ([0070]).
Regarding claim 12, Walther et al. disclose all of the claim limitations as set forth above.  Walther et al. disclose wherein the proteinaceous composition reaches a temperature of between about 90ºC to about 180ºC before reaching the elongated die or channel (i.e. temperature of the extruder barrel -[0020]).  
Regarding claim 13, Walther et al. disclose all of the claim limitations as set forth above.  Walther et al. disclose wherein the extruded plant protein product has an exit temperature of between about 40ºC to about 110ºC ([0019]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (US 2015/0044334) in view of Hsieh et al. (US 2012/0093994).
Regarding claim 8, Walther et al. disclose all of the claim limitations as set forth above.  While Walther et al. disclose where in the proteinaceous composition can be produced using any appropriate method and equipment, the reference does not explicitly disclose wherein the plant protein is added to the extruder barrel in the form of a dry powder and water is injected separately into the extruder barrel.  
Hsieh et al. teaches a process of making an extruded vegetable protein product that simulates the fibrous structure of animal meat, the method comprising (a) blending the vegetable protein component and other dry ingredients into a mixing tank to combine the ingredients and form a dry blended pre-mix; (b) transferring the dry blended pre-mix to a hopper; (c) feeding the contents of the hopper into an extruder; (d) injecting water into the extruder; mixing and heating the dry ingredients and water in the extruder to form a molten extrusion mass; (d) passing the molten extrusion mass through a cooling extrusion die to form the extruded vegetable protein product ([0063], [0095]-[0098]/VII Examples, A. Extrusion Process).   
Walther et al. and Hsieh et al. are combinable because they are concerned with the same field of endeavor, namely extruded plant protein products have fibrous structure similar to animal meat.  Given Walther et al. disclose the proteinaceous composition of plant protein and water can be made by using any known equipment and methods, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to have introduced the plant protein component and water into the extruder, as taught by Hsieh et al. in the process of Walther et al.  

 (2) Response to Argument
Appellants explain “the addition of oil and/or fat to an extruder expanded meat-analogue food product is fraught with difficulties” because [w]ith higher amount of oil and/or fat, it is difficult to reach a product texture of meat; and the mechanical shear forces normally obtained with an extruder to build up the needed fiber structure of a meat-analogue, are reduced by the addition of oil and/or fat in the starting composition.”  Appellants submit they “surprisingly found that injecting oil into the extruder barrel at a location down-stream of the feeding location of the plant protein and water has certain desirable and surprising characteristics.”
In contrast, Appellants explain “Walther disclose s producing a stream comprising a proteinaceous composition by an extruder; and then adding an additive that may be a lipid to the proteinaceous composition in a transition apparatus after the proteinaceous composition exit the extruder.”    Appellants argue “Walther clearly teaches that the transition apparatus of Walther is not part of its extruder –but a part that follows the extruder- and thus cannot be considered as part of an extruder barrel.”
Here, there is no evidence on the record demonstrating the claimed process produces a product with superior or unexpectedly different properties than the product produced by Walther et al.  While Walther et al. distinguishes the transitional apparatus from the extruder barrel, there is no physical or functional difference between the transitional apparatus disclosed by Walther et al. and the claimed position at the end of the extruder barrel and after where the screw rotates (see claim 1 – wherein the lipid is injected “into the extruder barrel at a location down-stream of the section of the extruder barrel that is fed the composition and in which the screw rotates”) 
Appellants submit the Examiner’s “allegation” “even if the transition apparatus is not considered part of the extruder barrel, the skilled artisan would have considered adding the lipid Walther to add the additive (e.g., a lipid) elsewhere other than in the transition apparatus would change the principle of operation of Walther, and thus the skilled artisan would not have been motivated to modify Walther to add the additive (e.g., a lipid) elsewhere other than in the transition apparatus.”
As noted above, the claimed “end of the extruder” is only distinguished from Walther et al. in that Walther et al. defines a space between the end of the extruder barrel and the cooling die, i.e. the transitional apparatus.  It is not clear that adding lipid in this space is physically or functionally different from adding lipid at the end of an extruder barrel as claimed.  Therefore, the person of ordinary skill in the art would have been motivated to add the lipid at the end of the extruder barrel, rather than in a transition apparatus, if only to eliminate the need of an additional “area” or “part” in the extrusion process.  The skilled artisan would reasonably expect to obtain a quality product (i.e. a product the same as obtained by adding lipid in a defined transitional apparatus).
Appellants submit “the specification discloses that Appellant surprisingly found that injecting oil into the extruder barrel at a location down-stream of the feeding location of the plant protein and water has certain desirable and surprising characteristics”, for example “the process in the claimed invention results in a meat-analogue food product having the appearance, texture and taste of meat.”  In contrast, Appellants submit “Walter achieves a desired texture for its protein products by forming generally parallel oriented fibers from a protein component in the product by using a die with a longitudinal channel having a transverse cross-section that is a 
While Walther et al. disclose the importance of using a die with a longitudinal channel having a transverse cross-section to product with a meat like texture, the reference also discloses a process as presently claimed.  Moreover, Walther et al. disclose adding additional components including flavor to the extruded protein product.  Walther et al. disclose that the amount and type of additional components in a proteinaceous composition can be adjusted in order to adjust the nutritional value, flavor, aroma, color, appearance and/or texture of an extruded protein product produced from the proteinaceous composition (i.e. similar to meat-[0045]). 
Regarding claim 9, Appellants argue “a further limitation of injecting the liquid oil and/or fat at the location within the second half part of the total length of the extruder barrel as recited in dependent Claim 9 is even further distinguished from Walther.”
As noted above, claim 1 from which claim 9 depends, only requires that the lipid be injected into the extruder barrel at a location down-stream of the section that is fed the composition and which the screw rotates.  That is the lipid is injected down-stream or after the section of the extruder barrel where the screw rotates.  In this case, while Walther et al. disclose adding lipid to the proteinaceous composition through an additive port (i.e. injecting) in a transitional apparatus, prior to the elongated die ([0068]), this transitional apparatus is down stream of the section that is fed the proteinaceous composition and where the screw rotates.   It is not clear that the claimed position down-stream of where the screw rotates in an extruder barrel is functionally different from a transition apparatus down-stream of where the screw rotates in the extruder barrel disclosed by Walther.  There is no evidence on the record demonstrating that the addition of lipid in the extruder barrel in a position down-stream of the section fed the 
Regarding claims 12 and 13, Appellants argue “further limitations of heating the extruder barrel to a temperature between 80-180ºC as recited in dependent Claim 12 and the meat-analogue food product having an exit temperature at the end of the cooling die between 50-90ºC as recited in dependent Claim 13 further distinguished from Walther.”
In this case, Walther et al. disclose the extruder barrel temperature in dependent claim 12 and the exit temperature of claim 13.  Specifically, Walther et al. disclose wherein the proteinaceous composition reaches a temperature of between about 90ºC to about 180ºC before reaching the elongated die or channel (i.e. temperature of the extruder barrel- [0020]) and the extruded plant protein product has an exit temperature of between about 40ºC to about 110ºC ([0019]).
Regarding claims 14 and 15, Appellants submit “Walther fails to render obvious a meat-analogue food product obtainable by the claimed process.”  Appellants submit “Walther at most allegedly discloses a protein product having oriented fibers imparting a meat-like structure, but does not disclose or suggest, for example, that its product has the taste of meat and has 2-15 wt% oil and/or fat.”
Appellants submit “Walther does not suggest achieving a desired flavor, texture, or nutritional profile of its product by varying the amounts of its ingredients” “[a]s such, the skilled artisan would not have arrived at the claimed composition with, for example, the claimed amount of liquid oil and/or fat, starting from Walther.”

Regarding claim 8, Appellants submit “nothing in Hsieh disclose or even suggests injecting the liquid oil and/or fat into the extruder barrel separately form the composition comprising plant protein and starch/flour at a location down-stream of the section of the extruder barrel that is fed the composition and in which the screw rotates.”
Note that while Hsieh et al. do not disclose all the features of the present claimed invention, Hsieh et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely when forming an extruded vegetable protein product that simulates the fibrous structure of animal meat, it was known to blend dry ingredients into a mixing tank to obtain a dry blended pre-mix, feed the dry blended pre-mix into an extruder and inject water into the extruder, and mix and heat the dry ingredients 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:

/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796  

                                                                                                                                                                                                      /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.